DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Final Rejection
Claims 1-14 are cancelled.  Claims 15-26 are pending. Claims 15 and 20 are independent.  
No claim is amended in the response filed 7/13/2021.
Response to Amendment
The rejection of claim(s) 15-26 under pre-AIA  35 U.S.C. 103 (a) as unpatentable over Johnston et al. (EP 0583534A1) in light of Nielsen (EP 2358857 B1) is maintained.
The rejection of claims 15-26 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,577,568 B2 is maintained.
Response to Arguments
Applicant's arguments filed 7/13/2021 have been fully considered but they are not persuasive. Applicant’s urge that Neilsen cannot be used as prior art.  In response, Neilsen is used as a state of the art reference and as such references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism. 
In the instant case, Johnston teaches Phe-GLy-Ala-Phe-H on page 3, line 28 and example A/peptide aldehyde 3 on page 12 but do not explicitly teach the combinations and permutations of the claims.  Neilsen guide one of ordinary skill to the claimed 
Applicants further urge that the same grounds of allowance be applied in the instant case as was applied in the allowed patent US10,577,568B2.  In response, the allowed patent is limited to a liquid automatic dishwashing detergent while the instant case is to a broad category of liquid detergents which scope includes the liquid laundry detergent which is already taught by Johnston.  Accordingly the rejection is maintained.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 15-26 are rejected under pre-AIA  35 U.S.C. 103 (a) as unpatentable over Johnston et al. (EP 0583534A1) in light of the state of the art teaching of Nielsen (EP 2358857 B1). 
Johnston et al. teach a liquid aqueous laundry detergent composition (see page 2,ln.9) comprising from 1% to 80% of a detersive surfactant, from 0.0001% to 1.0% of active proteolytic enzyme (see claim 1 and Examples A and B on pages 12-14. And 0.00001%-5% of a peptide aldehyde.  See page 2,ln.40-46.  See also page 3,ln.1-45, for example page 3 line 40 teaching the Phe and Gly of A1 and A2 and line 27 teaching the Val and Arg of A3 and A4.  The second enzymes are taught on page 9 and exemplified in the table on page 13. 
Johnston teach Phe-GLy-Ala-Phe-H on page 3, line 28 and example A/peptide aldehyde 3 on page 12 but do not explicitly teach the combinations and permutations of the claims as presented for examination.  
Neilsen guide one of ordinary skill to the claimed A1=Phe, A2=Arg, A3=Val, A4=Arg.  This combination has the short name ANTIPAIN.  See page 3, line 30 as a teaching of the state of the art commonly known.  Neilsen also establishes clearly that the Phe-GLy-Ala-Phe-H exemplary teaching in Johnston et al. peptide aldehyde 3/example A has the short name F-CO-GAF-H (see page 3,ln.17 and page 12,ln.55) which short name compound was in original claim 14 as compound meeting the formula of the peptide aldehyde in instant claim 15.
It would have been obvious to one of ordinary skill in the art to modify the stabilizer in the detergent of Johnston with a reasonable expectation of success and similar results because Johnston already teaches Phe-GLy-Ala-Phe-H on page 3, line 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,577,568 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed liquid detergent composition comprises the same peptide aldehyde and protease and surfactant as in the allowed liquid automatic detergent composition.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761